      Case 7:17-cv-09170-KMK-JCM Document 57 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEREMY L. TUTORA,

                                 Plaintiff,

                         v.                                       17-CV-9170 (KMK)

                                                                CALENDAR NOTICE
 ARAMARK CORRECTIONAL SERVICES, et
 al.,

                                 Defendants.


KENNETH M. KARAS, United States District Judge:

       Please take notice that the above captioned action has been scheduled for a status
conference before the Honorable Kenneth M. Karas, United States District Judge, on October 14,
2021 at 11:30 a.m.

        The Court will hold this conference by telephone. Counsel shall call the following
number at the designated time: Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access
Code: 7702195 Please enter the conference as a guest by pressing the pound sign(#). Given that
much of the Court is operating remotely and has limited mail capability, counsel involved in any
prose cases shall mail a copy of this Notice to or otherwise inform the prose party of the above
teleconference information. Counsel in any pro se inmate cases shall ensure that the pro se party
is on the line before calling the above-referenced number. Any requests for adjournments should
be filed as soon as possible and clearly explain why the conference should be adjourned.

       The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff.

Dated: August 2, 2021
       White Plains, New York


                                                             SO ORDERED.


                                                             ___________________________
                                                             KENNETH M. KARAS
                                                             United States District Judge
